

115 HR 7041 IH: Preventing Pollution through Partnerships Act
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7041IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Kilmer (for himself, Ms. Kaptur, and Mr. Heck) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include green infrastructure bonds in the definition
			 of qualified private activity bonds.
	
 1.Short titleThis Act may be cited as the Preventing Pollution through Partnerships Act or as the P3 Act. 2.Green infrastructure bonds as qualified private activity bonds (a)In generalSubpart A of part IV of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
 148.Qualified green infrastructure bondFor purposes of this part— (1)Qualified green infrastructure bond definedThe term green infrastructure bond means any bond issued as part of an issue 95 percent or more of the net proceeds of which are to be used to develop, carry out, or certify approved green infrastructure projects.
 (2)Approved green infrastructure projectThe term approved green infrastructure project means a project to construct, rehabilitate, maintain, or repair green infrastructure that has been certified by the State in which such project is located as effectively addressing nonpoint source pollution (as such term is used in the Federal Water Pollution Control Act).
 (3)Green infrastructure definedThe term green infrastructure means infrastructure that preserves, enhances, or mimics natural infiltration, evapotranspiration, or capture of storm water..
 (b)No volume capSection 146(g) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by inserting after paragraph (4) the following new paragraph:  (5)any green infrastructure bond..
			(c)Conforming amendments
 (1)Section 141(e)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (F), by striking the period at the end of subparagraph (G), and by adding at the end the following new subparagraph:
					
 (H)a qualified green infrastructure bond.. (2)The table of sections for subpart A of part IV of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 148. Qualified green infrastructure bond. .
 (d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.
			